


110 HR 4014 IH: Insurance Non-Discrimination for

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4014
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Ms. Roybal-Allard
			 (for herself and Mr. Poe) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit discrimination in insurance coverage to
		  victims of domestic violence, dating violence, sexual assault, or
		  stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Non-Discrimination for
			 Survivors Act.
		2.DefinitionsIn this Act, except as otherwise expressly
			 provided:
			(1)Course of
			 conductThe term course of conduct means a course of
			 repeatedly maintaining a visual or physical proximity to a person or conveying
			 verbal or written threats, including threats conveyed through electronic
			 communications, or threats implied by conduct.
			(2)Electronic
			 communicationsThe term electronic communications
			 includes communications via telephone (including mobile phone), computer,
			 e-mail, video recorder, fax machine, telex, or pager.
			(3)Employ;
			 StateThe terms employ and State have
			 the meanings given the terms in section 3 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203).
			(4)Employee
				(A)In
			 generalThe term employee means any person employed
			 by an employer. In the case of an individual employed by a public agency, such
			 term means an individual employed as described in section 3(e)(2) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
				(B)BasisThe
			 term includes a person employed as described in subparagraph (A) on a full- or
			 part-time basis, for a fixed time period, on a temporary basis, pursuant to a
			 detail, or as a participant in a work assignment as a condition of receipt of
			 Federal or State income-based public assistance.
				(5)EmployerThe
			 term employer—
				(A)means any person
			 engaged in commerce or in any industry or activity affecting commerce who
			 employs 15 or more individuals; and
				(B)includes any person
			 acting directly or indirectly in the interest of an employer in relation to an
			 employee, and includes a public agency that employs individuals as described in
			 section 3(e)(2) of the Fair Labor Standards Act of 1938, but does not include
			 any labor organization (other than when acting as an employer) or anyone acting
			 in the capacity of officer or agent of such labor organization.
				(6)Employment
			 benefitsThe term employment benefits means all
			 benefits provided or made available to employees by an employer, including
			 group life insurance, health insurance, disability insurance, sick leave,
			 annual leave, educational benefits, and pensions, regardless of whether such
			 benefits are provided by a practice or written policy of an employer or through
			 an employee benefit plan, as defined in section 3(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(3)).
			(7)PersonThe
			 term person has the meaning given the term in section 3 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 203).
			(8)RepeatedlyThe
			 term repeatedly means on 2 or more occasions.
			(9)Sexual
			 assaultThe term sexual assault has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(10)Victim of
			 domestic violence, dating violence, sexual assault, or
			 stalkingThe term victim of domestic violence, dating
			 violence, sexual assault, or stalking includes a person who has been a
			 victim of domestic violence, dating violence, sexual assault, or stalking and a
			 person whose family or household member has been a victim of domestic violence,
			 dating violence, sexual assault, or stalking.
			3.DefinitionsIn this Act:
			(1)AbuseThe
			 term abuse means the occurrence of 1 or more of the following acts
			 by a current or former household or family member, intimate partner, or
			 caretaker:
				(A)Attempting to
			 cause or causing another person bodily injury, physical harm, substantial
			 emotional distress, or psychological trauma.
				(B)Attempting to
			 engage in or engaging in rape, sexual assault, or involuntary sexual
			 intercourse.
				(C)Engaging in a
			 course of conduct or repeatedly committing acts toward another person,
			 including following the person without proper authority and under circumstances
			 that place the person in reasonable fear of bodily injury or physical
			 harm.
				(D)Subjecting another
			 person to false imprisonment or kidnapping.
				(E)Attempting to
			 cause or causing damage to property so as to intimidate or attempt to control
			 the behavior of another person.
				(2)Health
			 carrierThe term health carrier means a person that
			 contracts or offers to contract on a risk-assuming basis to provide, deliver,
			 arrange for, pay for, or reimburse any of the cost of health care services,
			 including a sickness and accident insurance company, a health maintenance
			 organization, a nonprofit hospital and health service corporation, or any other
			 entity providing a plan of health insurance, health benefits, or health
			 services.
			(3)InsuredThe
			 term insured means a party named on a policy, certificate, or
			 health benefit plan, including an individual, corporation, partnership,
			 association, unincorporated organization, or any similar entity, as the person
			 with legal rights to the benefits provided by the policy, certificate, or
			 health benefit plan. For group insurance, the term includes a person who is a
			 beneficiary covered by a group policy, certificate, or health benefit plan. For
			 life insurance, the term refers to the person whose life is covered under an
			 insurance policy.
			(4)InsurerThe
			 term insurer means any person, reciprocal exchange, inter insurer,
			 Lloyds insurer, fraternal benefit society, or other legal entity engaged in the
			 business of insurance, including agents, brokers, adjusters, and third-party
			 administrators. The term includes employers who provide or make available
			 employment benefits through an employee benefit plan, as defined in section
			 3(3) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 102(3)). The term also includes health
			 carriers, health benefit plans, and life, disability, and property and casualty
			 insurers.
			(5)PolicyThe
			 term policy means a contract of insurance, certificate, indemnity,
			 suretyship, or annuity issued, proposed for issuance, or intended for issuance
			 by an insurer, including endorsements or riders to an insurance policy or
			 contract.
			(6)Subject of
			 abuseThe term subject of abuse means—
				(A)a person against
			 whom an act of abuse has been directed;
				(B)a person who has
			 prior or current injuries, illnesses, or disorders that resulted from abuse;
			 or
				(C)a person who
			 seeks, may have sought, or had reason to seek medical or psychological
			 treatment for abuse, protection, court-ordered protection, or shelter from
			 abuse.
				4.Discriminatory
			 acts prohibited
			(a)In
			 generalNo insurer may, directly or indirectly, engage in any of
			 the following acts or practices on the basis that the applicant or insured, or
			 any person employed by the applicant or insured or with whom the applicant or
			 insured is known to have a relationship or association, is, has been, or may be
			 the subject of abuse or has incurred or may incur abuse-related claims:
				(1)Denying, refusing
			 to issue, renew, or reissue, or canceling or otherwise terminating an insurance
			 policy or health benefit plan.
				(2)Restricting,
			 excluding, or limiting insurance coverage for losses or denying a claim, except
			 as otherwise permitted or required by State laws relating to life insurance
			 beneficiaries.
				(3)Adding a premium
			 differential to any insurance policy or health benefit plan.
				(b)Prohibition on
			 limitation of claimsNo insurer may, directly or indirectly, deny
			 or limit payment to an insured who is a subject of abuse if the claim for
			 payment is a result of the abuse.
			(c)Prohibition on
			 termination
				(1)In
			 generalNo insurer or health carrier may terminate health
			 coverage for a subject of abuse because coverage was originally issued in the
			 name of the abuser and the abuser has divorced, separated from, or lost custody
			 of the subject of abuse or the abuser’s coverage has terminated voluntarily or
			 involuntarily and the subject of abuse does not qualify for an extension of
			 coverage under part 6 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1161 et seq.) or section 4980B of the Internal
			 Revenue Code of 1986.
				(2)Payment of
			 premiumsNothing in paragraph (1) shall be construed to prohibit
			 the insurer from requiring that the subject of abuse pay the full premium for
			 the subject’s coverage under the health plan if the requirements are applied to
			 all insured of the health carrier.
				(3)ExceptionAn
			 insurer may terminate group coverage to which this subsection applies after the
			 continuation coverage period required by this subsection has been in force for
			 18 months if it offers conversion to an equivalent individual plan.
				(4)Continuation
			 coverageThe continuation of health coverage required by this
			 subsection shall be satisfied by any extension of coverage under part 6 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) or
			 section 4980B of the Internal Revenue Code of 1986 provided to a subject of
			 abuse and is not intended to be in addition to any extension of coverage
			 otherwise provided for under such part 6 or section 4980B.
				(d)Use of
			 information
				(1)Limitation
					(A)In
			 generalIn order to protect the safety and privacy of subjects of
			 abuse, no person employed by or contracting with an insurer or health benefit
			 plan may (without the consent of the subject)—
						(i)use,
			 disclose, or transfer information relating to abuse status, acts of abuse,
			 abuse-related medical conditions, or the applicant’s or insured’s status as a
			 family member, employer, associate, or person in a relationship with a subject
			 of abuse for any purpose unrelated to the direct provision of health care
			 services unless such use, disclosure, or transfer is required by an order of an
			 entity with authority to regulate insurance or an order of a court of competent
			 jurisdiction; or
						(ii)disclose or
			 transfer information relating to an applicant’s or insured’s mailing address or
			 telephone number or the mailing address and telephone number of a shelter for
			 subjects of abuse, unless such disclosure or transfer—
							(I)is required in
			 order to provide insurance coverage; and
							(II)does not have the
			 potential to endanger the safety of a subject of abuse.
							(B)Rule of
			 constructionNothing in this paragraph may be construed to limit
			 or preclude a subject of abuse from obtaining the subject’s own insurance
			 records from an insurer.
					(2)Authority of
			 subject of abuseA subject of abuse, at the absolute discretion
			 of the subject of abuse, may provide evidence of abuse to an insurer for the
			 limited purpose of facilitating treatment of an abuse-related condition or
			 demonstrating that a condition is abuse-related. Nothing in this paragraph
			 shall be construed as authorizing an insurer or health carrier to disregard
			 such provided evidence.
				5.Insurance
			 protocols for subjects of abuseInsurers shall develop and adhere to written
			 policies specifying procedures to be followed by employees, contractors,
			 producers, agents, and brokers for the purpose of protecting the safety and
			 privacy of a subject of abuse and otherwise implementing this Act when taking
			 an application, investigating a claim, or taking any other action relating to a
			 policy or claim involving a subject of abuse.
		6.Reasons for
			 adverse actionsAn insurer
			 that takes an action that adversely affects a subject of abuse, shall advise
			 the applicant or insured who is the subject of abuse of the specific reasons
			 for the action in writing. For purposes of this section, reference to general
			 underwriting practices or guidelines shall not constitute a specific
			 reason.
		7.Life
			 insuranceNothing in this Act
			 shall be construed to prohibit a life insurer from declining to issue a life
			 insurance policy if the applicant or prospective owner of the policy is or
			 would be designated as a beneficiary of the policy, and if—
			(1)the applicant or
			 prospective owner of the policy lacks an insurable interest in the insured;
			 or
			(2)the applicant or
			 prospective owner of the policy is known, on the basis of police or court
			 records, to have committed an act of abuse against the proposed insured.
			8.Subrogation
			 without consent prohibitedSubrogation of claims resulting from abuse
			 is prohibited without the informed consent of the subject of abuse.
		9.Enforcement
			(a)Federal Trade
			 CommissionAny act or practice prohibited by this Act shall be
			 treated as an unfair and deceptive act or practice pursuant to section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) and the Federal Trade Commission
			 shall enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act were incorporated into and made a part of
			 this Act, including issuing a cease and desist order granting any individual
			 relief warranted under the circumstances, including temporary, preliminary, and
			 permanent injunctive relief and compensatory damages.
			(b)Private cause of
			 action
				(1)In
			 generalAn applicant or insured who believes that the applicant
			 or insured has been adversely affected by an act or practice of an insurer in
			 violation of this Act may maintain an action against the insurer in a Federal
			 or State court of original jurisdiction.
				(2)ReliefUpon
			 proof of such conduct by a preponderance of the evidence in an action described
			 in paragraph (1), the court may award appropriate relief, including temporary,
			 preliminary, and permanent injunctive relief and compensatory and punitive
			 damages, as well as the costs of suit and reasonable fees for the aggrieved
			 individual’s attorneys and expert witnesses.
				(3)Statutory
			 damagesWith respect to compensatory damages in an action
			 described in paragraph (1), the aggrieved individual may elect, at any time
			 prior to the rendering of final judgment, to recover in lieu of actual damages,
			 an award of statutory damages in the amount of $5,000 for each
			 violation.
				10.No
			 PreemptionNothing in this Act
			 shall be construed as superseding any law of a State or political subdivision
			 of a State that provides greater protection to victims of domestic violence
			 than provided in this Act.
		11.Effective
			 dateThis Act shall apply with
			 respect to any action taken on or after the date of enactment of this
			 Act.
		
